Citation Nr: 0700881	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from May to June of 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Following certification of the veteran's appeal to the Board, 
an August 2006 Veterans Health Administration (VHA) medical 
opinion was associated with the record.  This opinion 
contains medical findings directly pertinent to the claim on 
appeal.  

In September 2006, the Board provided the veteran with a copy 
of the VHA opinion and indicated that he had the right to 
waive agency of original jurisdiction (here, the RO) 
consideration of this new evidence.  

There is no indication from the claims file that the veteran 
responded to this notice or otherwise sought to waive RO 
consideration of the VHA opinion.  His representative noted 
in a November 2006 brief presentation that he had been unable 
to contact the veteran.  

The Board is thus bound to return the record to the RO for 
initial consideration of the additional evidence.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the claim on 
appeal, specifically including initial 
consideration of the additional evidence 
received by the Board (the VHA medical 
opinion).  If the benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case and give the veteran and his 
representative the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

